Title: From Benjamin Franklin to William Strahan, 16 February 1784
From: Franklin, Benjamin
To: Strahan, William


          
            Dear Sir,
            Passy, Feb. 16. 1784.
          
          I received and read with Pleasure your kind Letter of the first Inst. as it inform’d me of the Welfare of you and yours. I am glad the Accounts you have from your Kinswoman at Philadelphia are agreable, and I shall be happy if any Recommendations from me can be serviceable to Dr Ross or any other Friend of yours going to America.—
          Your Arguments persuading me to come once more to England, are very powerful. To be sure I long to see again my Friends there, whom I love abundantly: but there are Difficulties & Objections of several kinds which at present I do not see how to get over.—
          I lament with you the political Disorders England at present labours under. Your Papers are full of strange Accounts of Anarchy & Confusion in America, of which we know nothing; while your own Affairs are really in a Situation deplorable. In my humble Opinion the Root of the Evil lies, not so much in too long—or too unequally chosen Parliaments, as in the enormous Salaries, Emoluments, and Patronage of your Great Offices; and that you will never be at rest till they are all abolish’d, and every Place of Honour made, at the same time, instead of a Place of Profit, a Place of Expence & Burthen. Ambition and Avarice are each of them strong Passions, and when they are united in the same Persons, and have the same Objects in view for their Gratification, they are too strong for Public Spirit & Love of

Country, and are apt to produce the most violent Factions and Contentions. They should therefore be separated, and made to act one against the other. Those Places, to speak in our own old Stile, (Brother Type) may be for the Good of the Chapel, but they are bad for the Master, as they create constant Quarrels that hinder the Business. For example, here are near two Months that your Government has been employ’d in getting its Form to Press; which is not yet fit to work on, every Page of it being squabbled, and the whole ready to fall into Pye. The Founts too must be very scanty, or strangely out of Sorts, since your Compositors cannot find either Upper- or Lower-Case Letters sufficient to set the Word Administration, but are forc’d to be continually Turning for them.— However, to return to common (tho’ perhaps too saucy) Language, don’t despair; you have still one Resource left, and that not a bad one since it may re-unite the Empire. We have some Remains of Affection for you, and shall always be ready to receive and take care of you in case of Distress. So, if you have not Sense and Virtue enough left to govern yourselves, e’en dissolve your present old crazy Constitution, and send Members to Congress.
          You will say my Advice smells of Madeira. You are right. This foolish Letter is mere Chit-chat between ourselves, over the second Bottle: If therefore you show it to any body (except our indulgent Friends Dagge & Lady Strachan) I will positively Solless you.
          Yours ever most affectionately
          
            B F
            Wm Strahan Esqr
          
        